DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/497,206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to nap the surface fibers of the reference application in order to produce a suede or nubuck type leather-like material.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-065980 issued to Nakayama et al.
Nakayama discloses a leather-like sheet comprising a fiber entangled body (i.e., nonwoven fabric) and an elastomer contained therein (i.e., in an interior space in the nonwoven) (abstract and section [0069]).  The fiber entangled body comprises ultrafine fibers having an average single fiber fineness of 0.001-10 dtex, preferably 0.02-5 dtex, more preferably 0.3 dtex (abstract and section [0013]).  The elastomer is a self-emulsifiable aqueous polyurethane resin 
The elastomer has one or more pores of 0.2-10 microns per 10 square microns (abstract). Preferably, the pores are present in an amount of 1-25/10 μm2 (section [0019]), which is equivalent to 160-4000 pores/1600 μm2.  Since the reference does not teach a limitation on the amount of pores having the size of 0.2-10 microns, one can presume that 100% of the pores haves said size. Note the reference teaches the pore diameter is measured by observing all of the holes in four directions of a thickness cut of the leather-like sheet (section [0019]).  
The preferred thermoplastic material of the ultrafine fibers includes polyethylene terephthalate (PET) and polyamide 6 (PA6 or nylon 6) (section [0014]).  At an average density of 1.38 g/cm3 for PET and assuming a circular cross-sectional shape [note the reference does not teach any non-circular cross-sectional shapes], the fiber fineness can be converted from 0.001-10 dtex to 0.005-53 μm, with a preferred fineness of 0.02-5 dtex or 0.11-27 μm, more preferably a fineness of 0.3 dtex or 1.6 μm.  For PA6, at an average density of 1.14 g/cm3 and a circular cross-sectional shape, the fiber fineness is 0.001-10 dtex or 0.01-101 μm, preferably 0.02-5 dtex or 0.2-50 μm, more preferably 0.3 dtex or 1.0 μm.  
Thus, the Nakayama reference anticipates applicant’s claims 1-3, 5, 7-9, and 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-065980 issued to Nakayama et al. in view of US 2007/0197116 issued to Yakake et al. and JP 2014-001475 issued to Yamada et al.
Nakayama fails to teach a molecular weight of the polyurethane resin.  Thus, one can presume that said molecular weight is not necessarily critical to the invention and look to the prior art for guidance.  For example, Yakake discloses a napped leather-like sheet comprising a nonwoven fabric of ultrafine fibers having a single fiber fineness of 0.5 dtex or less and an elastomeric binder composed of a polycarbonate-based polyurethane (abstract and section [0001]).  The weight average molecular weight of the polyurethane is preferably 100,000-300,000 (section [0076]).  Additionally, Yamada discloses a synthetic leather comprising a polycarbonate-based polyurethane resin having a weight average molecular weight of 10,000-500,000 impregnated into a fabric (abstract and sections [0042] and [0046]). 
Hence, the claimed weight average molecular weight of 30,000-150,000 is known in the art of polycarbonate-based polyurethane resins employed in making synthetic leather, as evidenced by the Yakake and Yamada references.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polycarbonate-based polyurethane resin having the claimed weight average molecular weight of 100,000-300,000, which overlaps applicant’s claimed range of 30,000-150,000, or of 10,000-500,000, which fully encompasses applicant’s claimed range, for the polycarbonate-based polyurethane elastomer of the Nakayama leather-like sheet.  Such a modification would have yielded predictable results to the skilled artisan (e.g., sufficient strength and suitable viscosity for impregnating into the nonwoven substrate).  Therefore, absent a showing of unexpected results 


Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, the following references teach synthetic leather or leather-like sheets having similar pore sizes and/or comprising polycarbonate-based polyurethanes:
US 5,393,600 issued to Omura et al.
US 6,451,716 issued to Sasaki et al.
US 2004/0231547 issued to Makimura et al.
US 2009/0274862 issued to Nakayama et al.
US 2013/0005848 issued to Koide et al.
US 2019/0375935 issued to Shikuri et al.
US 2020/0095725 issued to Furui et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 17, 2021